


Exhibit 10.26

TAX SHARING AGREEMENT

 

This Tax Sharing Agreement (the “Agreement”), dated as of December 21, 2005, is
made and entered into by and among CCMG Holdings, Inc., a Delaware corporation
(“Holdings”), CCMG Corporation a Delaware corporation and wholly owned
subsidiary of Holdings (“CCMG”), and The Hertz Corporation, Inc., a Delaware
corporation and wholly owned subsidiary of CCMG (the “Company”).  This Agreement
shall become effective and binding upon the parties hereto immediately upon the
effective time of the Acquisition (as defined below) (the “Effective Time”).

W I T N E S S E T H:

 

WHEREAS, the parties hereto desire to provide for the allocation of liabilities,
procedures to be followed, and other matters with respect to Combined Taxes (as
defined below);

WHEREAS, pursuant to a Stock Purchase Agreement, dated as of September 12, 2005,
by and among Holdings and Ford Holdings LLC, a Delaware limited liability
company and Ford Motor Company, a Delaware corporation, Holdings will acquire
all the shares of the Company (the “Acquisition”);

WHEREAS, following the consummation of the Acquisition and pursuant to an
Agreement and Plan of Merger and Plan of Reorganization, of even date herewith,
between CCMG Acquisition Corporation, a Delaware corporation (“CCMG
Acquisition”) and the Company, CCMG Acquisition will merge with and into the
Company, with the Company being the surviving company;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

 

1.                                       Definitions.

                Code:  shall mean the Internal Revenue Code of 1986, as amended.

 

                Combined Tax:  shall mean any Tax in respect of a Combined Tax
Group.

--------------------------------------------------------------------------------


 

Combined Tax Group:  shall mean any affiliated group of which the Company or any
of its Subsidiaries was or is, or was or is required to be, a member for any Tax
year and of which Holdings or CCMG was or is, or was or is required to be, the
common parent for purposes of paying Taxes or filing a Tax Return.

Combined Tax Return:  shall mean any Tax Return with respect to any Combined
Tax.

Company Group:  shall mean, with respect to any Combined Tax, a subgroup of the
relevant Combined Tax Group, whose member or members shall include each member
of such Combined Tax Group that is either the Company or a Subsidiary of the
Company.

Due Date:  shall mean, with respect to the filing of any Tax Return or the
payment of Tax, the date on which such Tax Return is due to be filed with, or
such payment is due to be made to, the appropriate Taxing Authority pursuant to
applicable law, giving effect to any applicable extensions of the time for such
filing or payment.

Estimated Tax Sharing Payments:  shall mean the periodic tax sharing payments
required under Article III, Section 2 of this Agreement.

IRS:  shall mean the United States Internal Revenue Service, including, but not
limited to, its authorized agents and representatives and, in the case of a
litigated controversy, the attorneys representing it.

Person:  shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

Pro Forma Company Return:  shall mean a pro forma Tax Return prepared pursuant
to Article III, Section 1 or 3.

Subsidiary:  shall mean, with respect to any Person at any time, any
corporation, association, partnership or other business entity of which more
than 50% of the total voting power of shares of capital stock or other equity
interests (including partnership interests) entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(a) such Person or (b) one or more Subsidiaries of such Person.

Tax:  shall mean any federal, state, local or foreign income, alternative
minimum, accumulated earnings, personal holding company, franchise, capital
stock, profits,

2

--------------------------------------------------------------------------------


windfall profits, gross receipts, sales, use, value added, transfer,
registration, stamp, premium, excise, customs duties, severance, environmental
(including taxes under section 59A of the Code), real property, personal
property, ad valorem, rent, occupancy, license, occupation, employment, payroll,
social security, disability, unemployment, workers’ compensation, withholding,
estimated or other similar tax, duty, fee, assessment or other governmental
charge or deficiencies thereof (including all interest and penalties thereon and
additions thereto).

Tax Return:  shall mean any federal, state, local or foreign tax return,
declaration, statement, report, schedule, form or information return or any
amendment to any of the foregoing relating to Taxes.

Taxing Authority:  shall mean, with respect to any Tax, the governmental entity
or political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

Treasury Regulations:  shall mean the regulations prescribed under the Code.

2.                                       Successors.

References to the Company, Holdings or CCMG shall include any successor thereto
or any Person with respect to which the Company, Holdings or CCMG, respectively,
is the successor.

ARTICLE II

PROCEDURAL MATTERS

 

1.                                       Holdings or CCMG, as the case may be,
shall have the sole and exclusive responsibility for the preparation and filing
of each Combined Tax Return for each Combined Tax with respect to which it is
the common parent, including any amended returns and any other returns,
documents or statements required to be filed with any Taxing Authority relating
to such Combined Tax Return.  All such Combined Tax Returns shall be filed by
Holdings or CCMG, as the case may be, on a timely basis, taking into account
extensions of the due date for the filings of such returns.

2.                                       The Company shall, and shall cause each
of its Subsidiaries that is eligible to be a member of the relevant Combined Tax
Group to, join and continue to join in filing a Combined Tax Return with respect
to each jurisdiction for all Tax years

3

--------------------------------------------------------------------------------


for which such Subsidiary is eligible to do so under the applicable Tax law,
unless Holdings or CCMG, as the case may be, shall request otherwise.

3.                                       Holdings or CCMG, as the case may be,
shall (a) make all payments to the applicable Taxing Authority of all Combined
Taxes that the relevant Combined Tax Group is required to pay, including
estimated payments relating thereto and (b) have the right to exercise all
powers of a common parent with respect to each Combined Tax Return or Combined
Tax.

4.                                       Holdings or CCMG, as the case may be,
shall be the sole and exclusive agent of the Combined Tax Group of which it is
the common parent and of each member of such group in respect of any and all
matters relating to any Combined Tax of such group for all Combined Tax Return
years.  In its sole discretion, Holdings or CCMG, as the case may be, shall have
the right with respect to each such Combined Tax Return (a) to determine (i) the
manner in which such return shall be prepared and filed, including, without
limitation, the manner in which any item of income, gain, loss, deduction or
credit shall be reported and the adoption or change of any method of accounting,
(ii) whether any extensions may be requested and (iii) the elections that will
be made by each member of the Combined Tax Group for which such Combined Tax
Return is filed, (b) to contest, compromise or settle any adjustment or
deficiency proposed, asserted or assessed as a result of any audit of such
return by any Taxing Authority, (c) to file, prosecute, compromise or settle any
claim for refund and (d) to determine whether any refund to which such Combined
Tax Group may be entitled shall be paid by way of refund or credited against the
Combined Tax liability of such group.  The Company hereby irrevocably appoints,
and shall cause each of its Subsidiaries that is a member of each such Combined
Tax Group to irrevocably appoint Holdings or CCMG, as the case may be, as its
agent and attorney-in-fact to take such action (including the execution of
documents) as Holdings or CCMG, as the case may be, may deem appropriate to
effect the foregoing. 

5.                                       The Company shall, and shall as
appropriate cause each of its Subsidiaries that is a member of a Combined Tax
Group to, reimburse Holdings or CCMG, as the case may be, for (a) any outside
legal and accounting expenses incurred by Holdings or CCMG in the course of the
conduct of any audit or contest regarding a Combined Tax liability of such
group, (b) any other expenses incurred by Holdings or CCMG in the course of any
litigation relating thereto and (c) the cost of preparing any Combined Tax
Return or otherwise administering this Agreement.

4

--------------------------------------------------------------------------------


6.                                       The Company shall, and shall cause each
of its Subsidiaries that is a member of a Combined Tax Group to, furnish to
Holdings or CCMG, as the case may be, in a timely manner such information,
documents and other assistance, in each case as Holdings or CCMG may reasonably
request in connection with the filing of each Combined Tax Return with respect
to such group or any audit or examination by any Taxing Authority or any
judicial or administrative proceeding relating to a Combined Tax of such group
or otherwise with respect to this Agreement and the transactions contemplated
hereby.

ARTICLE III

TAX SHARING PAYMENTS

 

1.                                       For each Tax year for which Holdings or
CCMG files, or is required to file, a Combined Tax Return on or after the
Effective Time, Holdings or CCMG, as the case may be, shall timely prepare, or
cause to be prepared, a Pro Forma Company Return for the relevant Company Group
for such year (including, if necessary, preparing Pro Forma Company Returns for
prior years).  Each such Pro Forma Company Return shall include only the items
of income, deduction, gain, loss and credit of the members of the Company Group
that join in the filing of such Combined Tax Return, and shall be prepared in
a manner consistent with the elections, methods of accounting, and positions
with respect to specific items made or used by Holdings or CCMG for purposes of
such Combined Tax Return.  Each such Pro Forma Company Return shall reflect any
carryovers of net operating losses, net capital losses, excess tax credits or
other tax attributes from Pro Forma Company Returns with respect to the same
Combined Tax for prior years assuming that members of such Company Group had not
been in existence before the Effective Time, which carryovers could have been
utilized by the Company Group if such Company Group had never been included in
the relevant Combined Tax Group, but only to the extent Holdings or CCMG, as the
case may be, utilizes such carryovers.  For purposes of this Article III,
Section 1, (a) a carryover will be treated as utilized by Holdings or CCMG to
the extent that the Tax liability of the relevant Combined Tax Group determined
taking into account such carryover is less than the Tax liability of such
Combined Tax Group determined without giving effect to such carryover, (b) any
provision of the Code that requires consolidated computations, such as
sections 861 and 1231, and any similar provision with respect to any other
Combined Tax, shall be applied separately to the Company Group for purposes of
preparing the Pro Forma Company Return and (c) Treasury Regulations
section 1.1502-13, and any similar provisions with respect to any other Combined
Tax, shall be applied as if the Company Group were not a part of the relevant
Combined Tax Group.  The Pro

5

--------------------------------------------------------------------------------


Forma Company Return shall be provided to the Company no later than 10 days
before the Due Date for filing the relevant Combined Tax Return.

2.                                       For each Tax year in which a Combined
Tax Return is, or is required to be, filed by Holdings or CCMG, the Company
shall, and shall as appropriate cause each of its Subsidiaries that is a member
of the relevant Combined Tax Group to, make periodic payments (“Estimated Tax
Sharing Payments”) to Holdings or CCMG, as the case may be, in such amounts as,
and no later than the dates on which, payments of estimated tax with respect to
such Combined Tax would be due on or after the Effective Time from the Company
Group under section 6655 of the Code, and any similar provisions with respect to
any other Combined Tax, if it were not included in the relevant Combined Tax
Group (computed on a basis consistent with the relevant Pro Forma Company
Return).  The balance, if any, of the Estimated Tax Sharing Payments due on or
after the Effective Time for such Tax year shall be paid to Holdings or CCMG, as
the case may be, no later than December 15 of such year.  The Company shall, and
shall as appropriate cause each of its Subsidiaries that is a member of the
relevant Combined Tax Group to, pay to Holdings or CCMG, as the case may be, no
later than the Due Date (for this purpose, determined without regard to
extensions) on which each Combined Tax Return for each Tax year is, or is
required to be, filed by Holdings or CCMG on or after the Effective Time, an
amount equal to the excess of (a) the sum of (i) the Tax liability shown on the
relevant Pro Forma Company Return prepared for such Tax year and (ii) the
additions to tax, if any, under section 6655 of the Code, and any similar
provisions with respect to any other Combined Tax, that would have been imposed
upon the Company Group (treating the amount due to Holdings or CCMG under clause
(i) above as the Company Group’s Tax liability and treating any Estimated Tax
Sharing Payments as estimated Tax payments with respect to such liability) over
(b) the Estimated Tax Sharing Payments made relating thereto.

3.                                       To the extent that, after the Effective
Time, any audit, litigation, claim or refund with respect to a Combined Tax
Return results in an increase in Tax liability relating to the treatment of a
Company Group item, a corresponding adjustment shall be made to such item and to
the Company Group’s Tax liability reflected on the applicable Pro Forma Company
Return.  Within 5 days after any such adjustment, the Company shall, and shall
as appropriate cause each of its Subsidiaries that is a member of the relevant
Combined Tax Group to, make additional Tax sharing payments, including interest
and penalties consistent with such adjustment, to Holdings or CCMG, as the case
may be.

6

--------------------------------------------------------------------------------


4.                                       All calculations required to be made by
Holdings or CCMG under this Agreement shall be binding upon the parties hereto
absent manifest error.

ARTICLE IV

INTEREST

 

1.                                       With respect to any federal income Tax,
any amount relating thereto which is required to be paid by the Company or any
of its Subsidiaries pursuant to this Agreement and which has not been timely
paid to Holdings or CCMG, as the case may be, shall be subject to an interest
charge at the rate and in the manner provided in the Code for interest on
underpayments of federal income Tax for the relevant period.

2.                                       With respect to any Combined Tax other
than federal income Tax, any amount relating thereto which is required to be
paid by the Company or any of its Subsidiaries pursuant to this Agreement and
which has not been timely paid to Holdings or CCMG, as the case may be, shall be
subject to an interest charge at the rate and in the manner provided under the
applicable state or local statute for interest on underpayments of such Tax for
the relevant period.

ARTICLE V

MISCELLANEOUS PROVISIONS

 

1.                                       Any information or documents furnished
by one party to another pursuant to this Agreement shall be treated as
confidential and, except as, and to the extent, required during the course of an
audit or litigation or otherwise required by law, shall not be disclosed to
another Person without the consent, which shall not be unreasonably withheld, of
the first party.

2.             All payments to be made by any party under this Agreement shall,
except to the extent otherwise specifically provided herein, be made without
setoff, counterclaim or withholding, all of which are expressly waived.

7

--------------------------------------------------------------------------------


3.             Nothing in this Agreement shall be construed to require a party
hereto to pay any liability or obligation arising under this Agreement more than
once.

4.             If due to any change in applicable law, regulations, or
interpretation thereof after the date of this Agreement, performance of any
provision of this Agreement or any transaction contemplated thereby shall become
impracticable or impossible, the parties hereto shall use their best efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.5.        This Agreement
shall be binding upon and inure to the benefit of any successor to each of the
parties, by merger, acquisition of assets or otherwise, to the same extent as if
the successor had been an original party to this Agreement.

6.                                       This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the rules or principles of conflict of laws thereof, to the extent the
same are not mandatorily applicable by statute and would permit or require the
application of the laws of another jurisdiction.

7.                                       This Agreement may be executed
simultaneously in one or more counterparts, each of which will be deemed an
original, but all of which when taken together shall constitute one and the same
instrument.

8.                                       The headings in this Agreement are for
convenience only and shall not be deemed for any purpose to constitute a part or
to affect the interpretation of this Agreement.

9.                                       This Agreement may be amended from time
to time by agreement in writing executed by all the parties hereto or all of the
parties then bound thereby.  This Agreement constitutes the entire agreement
with respect to the subject matter hereof and supersedes all prior written and
oral understandings with respect thereto.

10.                                 Any notice, request or other communication
required or permitted in this Agreement shall be in writing and shall be
sufficiently given if personally

 

8

--------------------------------------------------------------------------------


delivered or if sent by registered or certified mail, postage prepaid, addressed
as follows:

If to Holdings:

 

CMG Holdings, Inc.,

c/o M&C Corporate Services Limited (on behalf of Clayton,

Dubilier & Rice Fund VII, L.P.)

P.O. Box 309GT

Ugland House

South Church Street

George Town, Grand Cayman

Cayman Islands, British West Indies

Telecopy:  345-949-8080

If to CCMG:

 

CCMG Corporation

c/o M&C Corporate Services Limited (on behalf of Clayton,

Dubilier & Rice Fund VII, L.P.)

P.O. Box 309GT

Ugland House

South Church Street

George Town, Grand Cayman

Cayman Islands, British West Indies

Telecopy:  345-949-8080

 

If to the Company:

 

The Hertz Corporation

225 Brae Boulevard

Park Ridge, New Jersey 07656-0713
Attention:  Senior Vice President, General Counsel & Secretary
Telecopy:  201-307-2748

 

In each case, with a copy to (which shall not constitute notice):

 

Clayton, Dubilier & Rice, Inc.

375 Park Avenue

18th Floor

New York, New York  10152

Attention:  David H. Wasserman

Telecopy:  212-893-7061

 

9

--------------------------------------------------------------------------------


The Carlyle Group
1001 Pennsylvania Avenue, NW

Suite 220 South

Washington, DC 2004-2505

4 World Financial Center, 23rd Floor
New York, NY 10080
Attention:  Gregory S. Ledford
Telecopy:  202-347-1818

 

Merrill Lynch Global Private Equity
4 World Financial Center, 23rd Floor
New York, NY 10080
Attention: George Bitar
Robert End
Telecopy:  212-449-1119

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attn:  David A. Brittenham, Esq.

 

or to such other address as set forth in writing by either party to the other in
accordance with this section.

 

10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives.

 

 

CCMG HOLDINGS, INC.

 

 

 

 

 

By:

/s/  David H. Wasserman

 

 

Name: David H. Wasserman

 

 

Title: President

 

 

 

 

 

 

 

CCMG CORPORATION

 

 

 

 

 

By:

/s/  Nathan K. Sleeper

 

 

Name: Nathan K. Sleeper

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

By:

/s/  Harold E. Rolfe

 

 

Name: Harold E. Rolfe

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
